UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-1497


XIAN FENG ZHANG,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 14, 2014              Decided:    December 19, 2014


Before SHEDD and    THACKER,   Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Chunyu Jean Wang, WANG LAW OFFICE, PLLC, Flushing, New York, for
Petitioner.   Stuart F. Delery, Assistant Attorney General, Paul
Fiorino, Senior Litigation Counsel, Erik R. Quick, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Xian Feng Zhang, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing her appeal from the

immigration      judge’s        denial        of    her     requests      for        asylum,

withholding      of   removal,     and    withholding          under    the    Convention

Against    Torture.        We    have     thoroughly           reviewed    the       record,

including     the     transcript         of       Zhang’s      merits     hearing,       her

supporting statement, and her additional evidence.                            We conclude

that the record evidence does not compel a ruling contrary to

any   of   the    administrative         findings         of   fact,    see      8    U.S.C.

§ 1252(b)(4)(B) (2012), and that substantial evidence supports

the adverse credibility finding.                    See Tewabe v. Gonzales, 446
F.3d 533, 538 (4th Cir. 2006).                      We further conclude that a

review of Zhang’s independent corroborating evidence does not

compel a different result.

            Accordingly, we deny the petition for review for the

reasons stated by the Board.                   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                        PETITION DENIED




                                              2